EXECUTION COPY

[CONSOL]
ELEVENTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of May 23, 2014, is entered into among CNX FUNDING
CORPORATION (the “Seller”), CONSOL ENERGY INC. (“CONSOL Energy”), as the initial
Servicer (in such capacity, the “Servicer”), the various Sub‑Servicers listed on
the signature pages hereto, the Conduit Purchasers listed on the signature pages
hereto, the Purchaser Agents listed on the signature pages hereto, the LC
Participants listed on the signature pages hereto and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as Administrator (in such capacity, the “Administrator”)
and as LC Bank (in such capacity, the “LC Bank”).
RECITALS
1.Reference is made to that certain Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as amended, restated, supplemented or
otherwise modified, the “Agreement”) by and among the Seller, the Servicer, the
various Sub-Servicers, Conduit Purchasers, Purchaser Agents and LC Participants
party thereto, the Administrator and the LC Bank; and
2.    The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1.Certain Defined Terms. Capitalized terms that are used but not defined
herein shall have the meanings set forth in the Agreement.
SECTION 2.    Amendment to the Agreement. Section 1.2(a) of the Agreement is
hereby amended by replacing the amount “$15,000,000” where it appears therein
with the amount “$36,000,000”.
SECTION 3.    Representations and Warranties. Each of the Seller, CONSOL Energy
and the Servicer hereby represents and warrants to the Administrator, the
Purchaser Agents and the Purchasers as follows:
(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.
(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
SECTION 4.    Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of counterparts of this Amendment
(whether by facsimile, e-mail or otherwise), executed by each of the parties
hereto.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.
SECTION 8.    Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.
SECTION 9.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[SIGNATURES BEGIN ON NEXT PAGE]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
CNX FUNDING CORPORATION,
as Seller
By:   /s/Donald J. Bromley       
Name: Donald J. Bromley
Title: President & Treasurer
 
CONSOL ENERGY INC.,
as initial Servicer
By:   /s/Michael C. Hardoby    
Name: Michael C. Hardoby
Title: Vice President – Finance
CONSOL ENERGY SALES COMPANY,           as a Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
CONSOL OF KENTUCKY INC., as a
 Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
CONSOL PENNSYLVANIA COAL COMPANY LLC, as a Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer






ISLAND CREEK COAL COMPANY, as a     Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Tresurer
CNX MARINE TERMINALS INC., as a Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
FOLA COAL COMPANY, L.L.C., as a Sub-Servicer


By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
LITTLE EAGLE COAL COMPANY, L.L.C., as a Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
TERRY EAGLE COAL COMPANY, L.L.C., as a Sub-Servicer


By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
CONSOL AMONATE FACILITY LLC, as a Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
CONSOL AMONATE MINING COMPANY LLC, as a Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
CONSOL BUCHANAN MINING COMPANY LLC, as a Sub-Servicer




By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
CONSOL MINING COMPANY LLC, as a Sub-Servicer
 


By:   /s/Steven T. Aspinall       
Name: Steven T. Aspinall
Title: Treasurer
    



















PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By:___/s/Mark Falcione_____________
Name:    Mark Falcione
Title:     Executive Vice President
PNC BANK, NATIONAL ASSOCIATION,
as a Conduit Purchaser, as the LC Bank and as an LC Participant
By:___/s/Mark Falcione_____________
Name:    Mark Falcione
Title:     Executive Vice President
PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent




By:___/s/Mark Falcione_____________
Name:    Mark Falcione
Title:    Executive Vice President
LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
By:___/s/Jill A. Russo____________
Name:    Jill A. Russo    
Title:    Vice President
THE BANK OF NOVA SCOTIA,
as Purchaser Agent for
Liberty Street Funding LLC
By:___/s/Thane Rattew____________
Name:    Thane Rattew
Title:    Managing Director
THE BANK OF NOVA SCOTIA,
as an LC Participant
By:___/s/Thane Rattew____________
Name:    Thane Rattew
Title:    Managing Director

709365024 09097997
 
 


